Opinion filed June 21, 2012
 
                                                                       In The
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00166-CR
                                                    __________
 
                                     IN
RE ROBERT L. GREENE

 
                                         Original
Mandamus Proceeding

 
                                            M E M O R A N
D U M   O P I N I O N
 
Relator, Robert L. Greene, has filed an application for writ of mandamus complaining of
Hon. Ralph H. Walton Jr., Judge of the 355th District Court, with respect to
relator’s criminal proceedings.
            Tex. Gov’t Code Ann. § 22.221(b)(1) (West
2004) provides that each court of appeals for a court of appeals district may
issue all writs of mandamus, agreeable to the principles of law regulating
those writs, “against a judge of a district or county court in the court of
appeals district.” Hood County is not in the Eleventh Court of Appeals District.
 Tex. Gov’t Code Ann. § 22.201(l)
(West Supp. 2011). Instead, Hood County is in the Second Court of Appeals
District.  See Tex. Gov’t Code
Ann. § 22.201(c) (West Supp. 2011). Therefore, we do not have
jurisdiction to issue a writ of mandamus against the Judge of the 355th
District Court of Hood County.
            Accordingly,
the petition for writ of mandamus is dismissed for want of jurisdiction.
            
June 21, 2012                                                                          PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.